Third District Court of Appeal
                                State of Florida

                         Opinion filed September 24, 2015
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1470
                          Lower Tribunal No. 15-15260
                              ________________


               The Department of Children and Families,
                                     Appellant,

                                         vs.

                 N.M., the Mother, and E.J., the Father,
                                     Appellees.


      An appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Karla Perkins, Appellate Counsel, for appellant.

     Kevin Coyle Colbert, Criminal Conflict & Civil Regional Counsel, Third
Region, for N.M., the Mother, and Donna Pike, for the Father.


Before SUAREZ, C.J., and EMAS and FERNANDEZ, JJ.

      SUAREZ, C.J.

      The Department of Children and Families (“Department”) appeals from an

order fining the Department five hundred ($500.00) for failing to timely file a case
plan seventy-two (72) hours in advance of a reunification hearing. We have

jurisdiction. Fla. R. App. P. 9.146.

      The trial court held the Department in contempt without the lower court

following the procedures laid out in the Florida Rules of Juvenile Procedure for

either a criminal or civil contempt proceeding.1 The Department argues that the

court deprived the Department of the opportunity to present evidence to show the

late filing was neither willful nor done with the intent to hinder the administration

of justice. It is unclear from the record before us whether the trial court imposed

the $500 penalty against the Department as a criminal or civil contempt fine. In

either event, we agree that the finding of contempt without giving the Department

a reasonable opportunity to respond was unwarranted.          We thus reverse and

remand with instruction to vacate the May 18, 2015 order imposing the fine.




1 Florida Rule of Juvenile Procedure 8.285(b) sets forth the procedures required
before a court can make a finding of indirect criminal contempt; Florida Rule of
Juvenile Procedure 8.286 provides for civil contempt proceedings.
                                         2